Case 2:18-cv-11858-DML-EAS ECF No. 25, PageID.1416 Filed 10/23/18 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


IN RE DAVID M. KENT,

            Debtor.
______________________________/

DAVID M. KENT,

              Appellant,                                          Case Number 18-11858
v.                                                                Honorable David M. Lawson

DANIEL M. MCDERMOTT, Trustee,

              Appellee,
and

LINDA KENT,

            Interested party.
______________________________/

                                            JUDGMENT

       In accordance with the opinion affirming the decision of the bankruptcy court, it is

ORDERED AND ADJUDGED that the bankruptcy court’s order permitting substitution of the

United States Trustee as plaintiff in the adversary proceeding below is AFFIRMED.

                                                                  s/David M. Lawson
                                                                  DAVID M. LAWSON
                                                                  United States District Judge

Date: October 23, 2018


                                        PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was
                     served upon each attorney or party of record herein by
                     electronic means or first class U.S. mail on October 23, 2018.

                                                s/Susan K. Pinkowski
                                                SUSAN K. PINKOWSKI
